DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the Application No. Series 16/878,632 filed on 05/20/2020. Claims 1-10 are presently pending and are presented for examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on DE10 2019 113 490.0, filed on 05/21/2019. The receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84, as indicated below.
Items 1-3 of each component of each figure should be labeled with both alphanumeric and text format.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 recites the limitation "checking the plausibility of a lateral acceleration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites in limitation “…a respective maximum mean lateral acceleration and a respective minimum mean lateral acceleration…” in lines 5-6 renders the claim indefinite because it is unclear whether or not that “…a respective maximum mean lateral acceleration and a respective minimum mean lateral acceleration…” previously presented are same or not. Claim feature should be read as “… [[a]] the respective maximum mean lateral acceleration and the respective minimum mean lateral acceleration”.
Claim 8 recites in limitation “…lateral accelerations is incremented when a respective lateral acceleration in an observed route section…” in lines 3-4 renders the claim indefinite because it is unclear whether or not that “…lateral accelerations is incremented when a respective lateral acceleration in an observed route section…” previously presented are same or not. Claim feature should be read as “…lateral accelerations is incremented when [[a]] the respective lateral acceleration in [[an]] the
All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency of the rejected claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 is directed to a method for checking the plausibility of a lateral acceleration and a number of further input variables of a transmission shifting program of an automated transmission of a motor vehicle.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed
to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
A method for checking the plausibility of a lateral acceleration and a number of further input variables of a transmission shifting program of an automated transmission of a motor vehicle, the method comprising: 
measuring, over a defined route section on which the motor vehicle is moving, a lateral acceleration signal of a lateral acceleration sensor;
calculating a mean value of the measured lateral acceleration signal; 

determining, for each respective lateral acceleration sensor reference variable, a respective mean value of a calculated lateral acceleration; 
determining, by subtraction, deviations of the mean value of the measured lateral acceleration and the mean values of the calculated lateral accelerations; and 
evaluating, based on a magnitude of the deviations, whether or not the measured lateral acceleration and the further input variables of the transmission shifting program, based on which the different lateral acceleration reference variables have been calculated, are plausible.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “ determining, evaluating…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for checking the plausibility of a lateral acceleration and a number of further input variables of a transmission shifting program of an automated transmission of a motor vehicle, the method comprising: 
measuring, over a defined route section on which the motor vehicle is moving, a lateral acceleration signal of a lateral acceleration sensor;
calculating a mean value of the measured lateral acceleration signal; 
calculating, based on the further input variables of the transmission shifting program, a plurality of n > 2 different lateral acceleration sensor reference variables, wherein the different lateral acceleration sensor reference variables are calculated by a lateral acceleration reference model for the defined route section; 
determining, for each respective lateral acceleration sensor reference variable, a respective mean value of a calculated lateral acceleration; 
determining, by subtraction, deviations of the mean value of the measured lateral acceleration and the mean values of the calculated lateral accelerations; and 
evaluating, based on a magnitude of the deviations, whether or not the measured lateral acceleration and the further input variables of the transmission shifting program, based on which the different lateral acceleration reference variables have been calculated, are plausible.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “measuring…a lateral acceleration signal of a lateral acceleration sensor”, “calculating a mean value of the measured lateral acceleration signal”,  “calculating…a plurality of n > 2 different lateral acceleration sensor reference variables, wherein the different lateral acceleration sensor reference variables are calculated by a lateral acceleration reference model for the defined route section” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (sensor) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The method is recited at a high level of generality and merely automates the evaluating step. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that 
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claim(s) 2-10 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application recites the limitations 
	Therefore, claim(s) 1-10 is/are ineligible under 35 USC §101.
Possible Allowable Subject Matter
Claim(s) 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The claim features below are rendered to be novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim features
A method for checking the plausibility of a lateral acceleration and a number of further input variables of a transmission shifting program of an automated transmission of a motor vehicle, the method comprising: 
….;
….; 
calculating, based on the further input variables of the transmission shifting program, a plurality of n > 2 different lateral acceleration sensor reference variables, wherein the different lateral acceleration sensor reference variables are calculated by a lateral acceleration reference model for the defined route section; 
….; 
…; and 

	Therefore, claims 1-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663